COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:
                                                   §
 MESILLA VALLEY                                                      No. 08-17-00212-CV
 TRANSPORTATION SOLUTIONS,                         §
 LLC, OEP HOLDINGS, LLC, MVT                                   AN ORIGINAL PROCEEDING
 TRANSPORTATION, LLC AND                           §
 MVT HOLDINGS, LLC,                                                    IN MANDAMUS
                                                   §
 RELATORS.
                                                   §

                                  MEMORANDUM OPINION

       Relators, Mesilla Valley Transportation Solutions, LLC, OEP Holdings, LLC, MVT

Transportation, LLC, and MVT Holdings, LLC, filed a petition for writ of mandamus against the

Honorable Gonzalo Garcia, Presiding Judge of the 210th District Court of El Paso County, Texas,

challenging the trial court’s failure to rule on a motion to compel arbitration. Relators subsequently

filed an unopposed motion to dismiss this original proceeding because the parties have resolved

the dispute. See TEX.R.APP.P. 42.1(a)(1).        We grant the motion and dismiss this original

proceeding. All pending motions are denied as moot.


November 8, 2017
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.